DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Regarding Claims 1-13. (Cancelled)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/143467, over claims 1-9 of copending Application No. 16/598,968, over claims 1-3 of copending Application No. 16/393,961, over claims 1-7 of copending Application No. 16/262919 in views of Suzuki, US-PGPUB 2017/0185063) and Kaplan, US-PGPUB 2015/0248357. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “generate or update a learning model by using the state quantity” but the original disclosure does not provide any sufficient detail as to how to generate or update the learning model, other than to generically state that the said model is generated or updated using the state quantity (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries”)
          The claims recite “using the state quantity and the selected at least one learning model,” to infer a thermal displacement compensation amount, but the original disclosure does not provide sufficient detail as to how one would arrive at the thermal displacement compensation amount. The thermal displacement compensation amount is a specific numerical value, but the original disclosure does not disclose any specific mathematical equations that are required. On pages 16-19 as an example, the original disclosure discusses neurons and performing using a multi-layered neural network using a known learning algorithm such as Bayesian network, a support vector machine or a Gaussian mixture model, but those are merely a mention of known mathematical techniques (that can be used in any field), but there is no further discussion as to how those techniques are being used specifically using the specific conditions pertaining to see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.)
          Similarly, the original disclosure also does not provide sufficient detail as to how the selection of the model is made, other than to state that they are selected in accordance with an installation environment, etc. The selection of a right model is critical in the derivation of the optimal compensation amount, but there is no discussion as to why one model would be favored over the others nor any discussion of any criteria, etc, particularly given the fact that the original disclosure states that a learning model is associated with a combination of conditions or overlapping ranges of conditions of an operation of a plurality of numerical sections as described on page 19 of the original disclosure. 
see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claims 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With regards to the Wands factors, the original disclosure at the time the application was filed, would not have taught one skilled in the art how to make and use the claimed invention without undue experimentation 1) due to the lack of detail as to how one would even generate or update a learning model, how the selection of the model is made (since the models are Automotive Tech vs BMW, 84 USPQ2d 1108, 501 F3d 1274,” specification devotes only one short paragraph and one figure to electronic sensors, and information therein does little more that provide overview of electronic sensor without providing details of how it operates…specification must supply novel aspect of the invention”). 
          Furthermore, compensating machine tool taking into consideration environmental condition as claimed is not well-known and the original disclosure therefore must disclose how compensating amount is derived as claimed in detail (see In re Buschner, 18 USPQ2d 1331, 929 F2d 660, Id., at 1332,” unless the information is well known in the art, the application itself must contain this information). Note: if the Applicant disagrees, then the Examiner requests the Applicant to provide evidence accordingly)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14-16 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al., US-PGPUB 2017/0185063 (hereinafter Suzuki)

          Regarding Claims 14, 18, 20 and 22. Suzuki discloses a thermal displacement compensation system which performs a thermal displacement compensation of a machine (Abstract), comprising: 

a processor configured to specify a environmental condition of an operation of the machine tool, the specified environmental condition including at least any one of the installation site of the machine tool that changes a thermal state of the machine tool, a positional relationship between the machine tool and other heat sources around the installation site of the machine tool, and a thermal state of the other heat sources around the installation site of the machine tool (Paragraph [0153], environmental factor where the machine tool is installed)

detecting a state quantity indicating a state of the operation of the machine tool (Paragraph [0035], and [0088]-[0089], variation in the temperature of the machine indicates the operation of the machine tool)

generate or update a learning model by using the state quantity, the generated or updated learning model being in association with a combination of specified Paragraphs [0038]-[0039], correction magnifications Bx, By and Bz; Fig. 4, 350, 360, and 370, respectively. Additionally, Fig. 11 and Paragraph [0112] and [0114], derivation of temporal correction magnifications)

select, from two or more generated or updated learning models at least one learning model corresponding to the specified environmental condition of the operation of the machine tool (Paragraph [0070], upon selection of a specific combination of a specific correction axis and machine state data; Paragraphs [0038]-[0039], Fig. 4 and Paragraphs [0153]-[0157], choosing appropriate magnification for a given axis, and “thus enables dealing with the various installation environments”)

infer a thermal displacement compensation amount of the machine tool by using the state quantity in the selected at least one learning model corresponding to the specified environmental condition of the operation of the machine tool, perform a thermal displacement compensation of the machine tool based by moving at least one axis of the machine tool based on the inferred thermal displacement compensation amount of the machine tool inferred by the inferential calculation section (Paragraphs [0035]-[0038]; Paragraphs [0156]-[0157]; Fig. 4, total correction amounts, for X, Y and Z, respectively, taking into consideration the environmental factor, including the installation site where the machine tools are operating in)

           Regarding Claims 15 and 21-23. Suzuki discloses a feature quantity creating section which creates a feature quantity characterizing a thermal state due to the operation of the machine, from the state quantity detected by the state quantity detecting section (Paragraphs [0088]-[0089]), wherein the inferential calculation section infers the thermal displacement compensation amount of the machine from the feature quantity, and the learning model generating section generates or updates the learning model by machine learning that uses the feature quantity (Paragraphs [0035]-[0038]; Paragraphs [0156]-[0157]; Paragraphs [0038]-[0039])

          Regarding Claim 16. Suzuki discloses the learning model generating section generates a new learning model by performing a modification of an existing learning model stored by the learning model storage section (Paragraph [0065], correction magnification adjustment, including optimum correction magnification; [0084]; Fig. 11 and 12 and associated Paragraphs [0112]-[0129], adjusting the temporal correction magnifications)

9.          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US-PGPUB 2017/0185063 as applied to Claim 14 above, and further in view of Kaplan et al., US-PGPUB 2015/0248357 (hereinafter Kaplan)

          Regarding Claim 17. Suzuki does not disclose the learning model storage section encrypts and stores the learning model generated by the learning model 

Kaplan discloses encrypts and decrypts data (Paragraph [0017]; Abstract; Paragraph [0004])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kaplan in the modified Suzuki and have the learning model storage section encrypt and store the learning model generated by the learning model generating section, and decrypt the encrypted learning model when the learning model is read by the inferential calculation section, so as to perform thermal compensation securely. 

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive in view of the new grounds of rejection.
          With respect to the 112 rejection, A) Applicant argues that a thermal displacement compensation amount can be inferred from the learning model selected from the learning model storage using the feature quantity as input data. More specifically, the Applicant argues (using JP2006-055919 as an example) that one of ordinary skill in the art would understand a function formula used in learning model with an input state quantity to output a thermal displacement compensation amount. 
In Response, the Examiner respectfully disagrees. The original disclosure does not disclose how the models are generated or what these models look like, as there is lack of sufficient detail. The thermal displacement compensation amount is a specific numerical value, but the original disclosure does not disclose any specific mathematical equations that are required to arrive at the value. Additionally, as had been stated in the rejection, the original disclosure generically discusses various learning algorithms such as Bayesian network, etc, but does not provide any sufficient detail as to how the compensation amount is derived in the particular situation of taking into consideration the environmental factors. Furthermore, the JP2006-055919 is not even the Applicant’s own invention, and more importantly, does not consider environment as the Applicant discusses in the Description of the Related Art. For written description, the question is not about how one of ordinary skill in the art "can" carry out the invention or "predict" with a reasonable degree of confidence, but rather, the recognition of the "possession" by the inventor by one of ordinary skill in the art (see Martin vs Mayer, 823 F2d 500, 3 USPQ2d 1333 (CAFC 1987). Id., at 1337, Jepson vs Coleman 314 F2d 533 (CCPAA 1963), "It is not a question of whether one skilled in the art "might" be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.”)
         B) Applicant further argues that the storage section stores a plurality of learning models, each associated with a combination of environmental conditions, and that one learning model can be selected based on the environmental condition.
          In Response, the Examiner respectfully disagrees. The original disclosure discusses that the learning models are each associated with the combination of 
          C) Applicant argues that the claim of the present application require a particular learning model using the state quantity with at least one learning model corresponding to the specified environmental condition.
          In Response, the Examiner respectfully disagrees. Contrary to the Applicant’s assertion, the claim do not recite a particular learning model, since the state quantity and the specified environmental condition are both generic terms to describe the operation of the machine tool and the environmental condition, respectively.
          D) Applicant argues that the Office has failed to evaluate the facts at hand and failed to explain how the cited case laws would be applied.
          In Response, the Examiner respectfully disagrees and state that the case laws have been applied using the facts as presented in the Applicant’s original disclosure.
II) In regard to the enablement, the rejection has been updated as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865